DETAILED ACTION
This Office Action is in response to application 17/172,643 filed on February 10, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0137640, filed on 10/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021, 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 12; claim 12 calls for an apparatus; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus comprising “one or more processors”. One of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the elements of claim 10 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claim 13-20; claims 12-20 do not recite any hardware element to resolve the issue in the independent claim 10. Therefore, claims 12-20 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (Cheon) U.S. Pub. Number 2020/0036511 in view of Chen et al. (Chen) U.S. Pub. Number 2019/0334694.
Regarding claim 1; Cheon discloses a method comprising:
determining an approximate polynomial corresponding to a modulus reduction for bootstrapping a ciphertext based on samples extracted from the modulus reduction (par [0076] produce an approximate polynomial …the approximate polynomial may be set such that an absolute value of a difference between the approximate polynomial and the operation polynomial is set to be equal to or less than the threshold value; par [0088] if a depth of an operation desired to be performed in the encrypted state by the computing device 200 is i, the modulus level is reduced by i); and
[[bootstrapping]] (rebooting) the ciphertext based on the approximate polynomial (par [0090] reboots E.sub.1(m4′) and E.sub.1(m5′) to generate E.sub.L′(m4″) and E.sub.L′(m5″), respectively. By rebooting, the modulus level is level L′ almost similar to L; par [0099] the approximate polynomial may be produced such that an absolute value of a difference from the operation function is equal to or smaller than the threshold value).
Cheon does not disclose, which Chen disclose bootstrapping (Chen: par [0118] applying a modulus switching and dot product with bootstrapping key to add an error term e(x) to each of the k encoded digits in the first polynomial to obtain a second encoded polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon to provide bootstrapping, as taught by Chen. The motivation would be to provide continuously refreshing of ciphertext using bootstrapping depth.

Regarding claim 2; the combination of Cheon and Chen discloses the method of claim 1, wherein the determining comprises determining a coefficient of the approximate polynomial such that current differences between the samples extracted from the modulus reduction and values of the approximate polynomial are less than a predetermined threshold (Cheon: par [0060] the ring refers to a set of polynomials having predetermined coefficients. For example, the ring refers to a set of nth-order polynomials in which a coefficient is Zq. In Equation 2, f(x) denotes an nth-order polynomial).

Regarding claim 3; the combination of Cheon and Chen discloses the method of claim 2, wherein the determining comprises:
verifying whether the current differences between the samples extracted from the modulus reduction and the values of the approximate polynomial are less than the predetermined threshold (Cheon: par [0076] if the operation polynomial is a decryption function, the approximate polynomial may be set such that an absolute value of a difference between the approximate polynomial and the operation polynomial is set to be equal to or less than the threshold value); and
increasing, in response to the current differences being greater than or equal to the predetermined threshold, the number of samples or a degree of the approximate polynomial based on a comparison between the current differences and differences determined in a previous step (Cheon: par [0097] The computing device may determine whether the weight of the approximate message in the homomorphic encrypted message exceeds a threshold value before or after the operation in operation … If it is determined that the weight of the approximate message exceeds the threshold value as a result of the determination, the computing device performs rebooting to extend the plaintext space in operation).

Regarding claim 10; the combination of Cheon and Chen discloses the method of claim 1, wherein the bootstrapping comprises bootstrapping the ciphertext by homomorphically evaluating the modulus reduction using the approximate polynomial (Chen: par [0118] applying a modulus switching and dot product with bootstrapping key to add an error term e(x) to each of the k encoded digits in the first polynomial to obtain a second encoded polynomial). The reason to combine Cheon and Chen is similar as claim 1, above.

Regarding claim 11; claim 11 is directed to a non-transitory computer-readable storage medium which have similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reason.

Regarding claims 12-14; claims 12-14 are directed to an apparatus which have similar scope as claims 1-3, respectively. Therefore, claims 12-14 remain un-patentable for the same reason.

Regarding claim 21; Cheon discloses a method comprising:
determining an initial approximate polynomial corresponding to a modulus reduction for [[bootstrapping]] a ciphertext based on an initial number of samples extracted from the modulus reduction (par [0076] produce an approximate polynomial …the approximate polynomial may be set such that an absolute value of a difference between the approximate polynomial and the operation polynomial is set to be equal to or less than the threshold value; par [0088] if a depth of an operation desired to be performed in the encrypted state by the computing device 200 is i, the modulus level is reduced by i);
calculating an error between the initial approximate polynomial and the modulus reduction function (par [0041] generate an approximate message by including an error generated by itself in a message… generates a small error e, and then calculates c0=−c1*s+M+e(mod q) to generate a homomorphic encrypted message E(m,s)=ct=(c0, c1));
increasing one of the initial number of samples and a degree of the initial approximate polynomial based on the error (par [0086] approximate message region 31 containing an operation result m3+e3 between the approximate messages. As the operation result is larger than the input values, the approximate message region is increased);
determining an updated approximate polynomial based on either the increased number of samples or the increased degree of the initial approximate polynomial (par [0051] for the approximate operation, the computing device 200 calculates an approximate polynomial corresponding to an operation function to be applied. If the arithmetic function is a decryption function, the computing device 200 may calculate an approximate polynomial so that an absolute value of a difference from the arithmetic function is equal to or smaller than a threshold value); and
homomorphically evaluating the modulus reduction using the updated approximate polynomial (par [0090] reboots E.sub.1(m4′) and E.sub.1(m5′) to generate E.sub.L′(m4″) and E.sub.L′(m5″), respectively. By rebooting, the modulus level is level L′ almost similar to L; par [0099] the approximate polynomial may be produced such that an absolute value of a difference from the operation function is equal to or smaller than the threshold value).
Cheon does not disclose, which Chen disclose bootstrapping (Chen: par [0118] applying a modulus switching and dot product with bootstrapping key to add an error term e(x) to each of the k encoded digits in the first polynomial to obtain a second encoded polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon to provide bootstrapping, as taught by Chen. The motivation would be to provide continuously refreshing of ciphertext using bootstrapping depth.

Regarding claim 22;  the combination of Cheon and Chen discloses the method of claim 21, wherein calculating the error includes determining that differences between the initial number of samples extracted from the modulus reduction and values of the initial approximate polynomial are greater than or equal to a threshold (Cheon: par [0090]  the approximate polynomial may be set such that an absolute value of a difference between the approximate polynomial and the operation polynomial is set to be equal to or less than the threshold value).

Claims 5-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (Cheon) U.S. Pub. Number 2020/0036511 in view of Chen et al. (Chen) U.S. Pub. Number 2019/0334694 and further in view of Rawlins et al. (Rawlins) U.S. Pub. Number 2008/0133982.
Regarding claim 5; the combination of Cheon and Chen discloses the method of claim 2.
 The combination above does not disclose, which Rawlins discloses wherein the differences between the samples extracted from the modulus reduction and the values of the approximate polynomial are determined based on an L2-norm between the samples extracted from the modulus reduction and the values of the approximate polynomial (Rawlins: par [0430] density of samples along the output radial threads (Euclidian distance between k.sub.m) is different than the assigned distance at the input as a function of a.sub.n an w.sub.n).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon, in view of Chen to provide the differences between the samples extracted from the modulus reduction and the values of the approximate polynomial are determined based on an L2-norm between the samples extracted from the modulus reduction and the values of the approximate polynomial, as taught by Rawlins. The motivation would be to provide different than the assigned distance at the input as a function.

Regarding claim 6; the combination of Cheon and Chen discloses the method of claim 1.
The combination above does not disclose, which Rawlins discloses wherein the determining comprises determining the approximate polynomial including odd-order terms (Rawlins: par [0577] The even order polynomials are even functions while the odd order polynomials are odd functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon, in view of Chen to provide determining the approximate polynomial including odd-order terms, as taught by Rawlins. The motivation would be to provide differential orthogonal components of the samples (i.e. sampling points within the complex plane).

Regarding claim 7; the combination of Cheon and Chen discloses the method of claim 1.
The combination above does not disclose, which Rawlins discloses wherein the determining comprises determining the approximate polynomial using the Chebyshev polynomials as a basis (Rawlins: par [0583] basic Chebyshev approach has been refined using modified Chebyshev polynomials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon, in view of Chen to provide Chebyshev polynomials as a basis, as taught by Rawlins. The motivation would be to provide functional reconstruction

Regarding claim 8; the combination of Cheon and Chen discloses the method of claim 1.
The combination above does not disclose, which Rawlins discloses wherein the samples are extracted from a piecewise continuous interval having a symmetric shape about a reference point in a function corresponding to the modulus reduction (Rawlins: par [0741] inner polynomial is intended to estimate the VPA behavior at and below threshold, while the outer polynomial estimates the behavior at and above threshold… The inner polynomial order is restricted to be a straight line. Once the new radial formed by joining the inner and outer polynomials is generated, it is redeployed to the 48 excitation angles to render a symmetric radial complex response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheon, in view of Chen to provide piecewise continuous interval having a symmetric shape about a reference point in a function, as taught by Rawlins. The motivation would be to provide certain computational issues unless regularization terms are included within the context of minimization. 

Regarding claim 9; the combination of Cheon, Chen and Rawlins discloses the method of claim 8, wherein the samples are extracted from a portion divided by the reference point in the piecewise continuous interval (Rawlins: par [0630] a piecewise cubic polynomial with continuous derivatives at the joins/knots; par [0762] thresholds or joins of the piecewise polynomials are defined to restrict each polynomials domain). The reason to combine Cheon, Chen and Rawlins is similar as claim 8, above.

Regarding claims 16-20; claims 16-20 are directed to a apparatus which have similar scope as claims 5-9, respectively. Therefore, claims 16-20 remain un-patentable for the same reason.

Allowable Subject Matter
Claims 4 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2017/0063525 to Bacon-Bacon teaches modulus reduction to prevent or slow degradation in an encryption. A computer system/server employs modulus reduction a plurality of times on an encryption to prevent or slow degradation in an encryption. Bootstrapping allows a computer system/server to perform additional operations on an encryption before the encrypted data is unrecoverable. 
U.S. Pub. Number 2019/0007196 to Malluhi-Malluhi teaches “noise” reduction process, since the homomorphic operations increase the noise in ciphertexts. After a homomorphic operation (e.g., a circuit gate evaluation) is performed on the cipher-texts, a bootstrapping technique is used to refresh the ciphertexts by homomorphically computing the decryption function and bringing the noise of the ciphertexts back to acceptable levels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491